Title: To Benjamin Franklin from John Shaffer, 1 October 1781
From: Shaffer, John
To: Franklin, Benjamin


Grand Chatlet 1st Octr 81
In consequence of the report of my Interpreter I found my self under the Nesesity to make A propesetion to Dotun wich is to Give him the tract of land for his securety untill he can Asertain the defecancy if there be Aney. Your Exelency will be So Oblidging to Inform Mr Dotun about the Land As you Know the tittle is Good for wich I shall Greatfully Acnoledge my self to be Your Exelencys Most Obedent & Very Humble Servant
J Shaffer
His Exelency Docter Franklin
